Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application, filed June 12, 2020, is a reissue of U.S. Patent 9,993,438 (hereafter the '438 patent), which issued from U.S. application Serial No. 14/633,177 (the ‘177 application) with claims 1-5 on June 12, 2018.

Non-Compliant Amendment
The amendment to the claims filed 10/21/2022 is improper.  The amendment does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets, i.e., single brackets; and
(2) The matter to be added by reissue must be underlined.
	The non-compliance issues are as follows:
	The amendment to claim 1 use strikethrough rather than single bracketing to delete the word “an”.
	In claim 1, the leading bracket for the bracketed word “containing” is underlined.  The bracket must not be underlined since it is not matter to be added to the claim.
	Claim 3 has left out the word “a” between “acid,” and “sodium” at line 2 of the claim.  Note the “a” is present at the start of col. 30, line 44 of the ‘438 patent.  Since the claim reads better without the “a”, it is suggested that claim 3 be amended to recite “acid, [a] sodium”.
	
Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-7 and 9-24 directed to a method for the preparation of a drug delivery system, a drug delivery system, and a method of treating a tumor disease.  Claims 1, 5, 6, 14 and 20, as presented in the non-compliant amendment filed 10/21/2022, are representative and reproduced below.
1. (twice amended)  A method for the preparation of a drug delivery system comprising nanoparticles formed of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, or a combination thereof, and at least one pharmaceutically active substance having a solubility per se in water of less than about 100 g/ml wherein said substance is provided in the form of essentially amorphous particles with an effective average particle size of less than about 50 nm; and the size of said nanoparticles is controlled to have an effective average particle size of less than about 50 nm by adjusting the weight-to-weight ratio of said sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, or combination thereof, to said substance to be in the range from about 0.5:1 to about 20:1, which method comprises the steps of: 
providing an aqueous solution of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, or a combination thereof; 
adding an organic solution of the pharmaceutically active substance to said aqueous solution; 
evaporating said organic solvent leaving an aqueous solution comprising the pharmaceutically active substance in the form of essentially amorphous nanoparticles [form]; and 
wherein said essentially amorphous particles are submitted into and/or produced in the aqueous solution, wherein the aqueous solution contains [containing] at least one ionized salt, said aqueous solution having an ionic strength I, to form the nanoparticles; and the particle size of the nanoparticles is increased by increasing I or decreased by decreasing I.

5. (twice amended)  A drug delivery system [obtainable by the method according to claim 1] comprising nanoparticles formed of a combination of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, and paclitaxel in the form of essentially amorphous particles with an effective average particle size of less than about 50 nm; wherein the weight ratio of sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid to sodium salt of methyl ester of N-13-cis-retinoyl cysteic acid is about 1:1; and the size of said nanoparticles is controlled to have an effective average particle size of less than about 50 nm by adjusting the weight-to-weight ratio of said sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid to paclitaxel to be in the range from 1:1 to 1.5:1, which method comprises the steps of: 
providing an aqueous solution of a combination of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid; 
adding an organic solution of paclitaxel to said aqueous solution; 
evaporating said organic solvent leaving an aqueous solution comprising paclitaxel in the form of essentially amorphous nanoparticles; and
wherein said essentially amorphous particles are submitted into and/or produced in the aqueous solution, wherein the aqueous solution contains at least one ionized salt, said aqueous solution having an ionic strength I, to form the nanoparticles; and the particle size of the nanoparticles is increased by increasing I or decreased by decreasing I.

6. (New, Amended)  A drug delivery system comprising nanoparticles formed of a combination of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, and paclitaxel, wherein the nanoparticles are essentially amorphous and have an effective average particle size of about 8-30 nm; wherein the weight ratio of sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid to sodium salt of methyl ester of N-13-cis-retinoyl cysteic acid is about 1:1; wherein a weight-to-weight ratio of said combination of sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, to paclitaxel is in the range from 1:1 to 1.5:1, wherein the nanoparticles are prepared by a method which comprises the steps of: providing a solution of a combination of sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid; adding an organic solution of paclitaxel to said solution; and evaporating the resulting solution, leaving the nanoparticles in essentially amorphous form.

14. (New, Amended)  A drug delivery system comprising nanoparticles formed of a combination of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, and paclitaxel, wherein the nanoparticles are essentially amorphous and have an effective average particle size of about 8-30 nm when measured in an aqueous solution of 9 mg/mL NaCl at 1 mg/ml concentration of paclitaxel; wherein a weight-to-weight ratio of the combination of said sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid to paclitaxel is in the range from about 1:1 to about 1.5:1, wherein the nanoparticles are prepared by a method which comprises the steps of: mixing a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, and an organic solution of paclitaxel; and evaporating the resulting solution, wherein the weight ratio of sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid to sodium salt of methyl ester of N-13-cis-retinoyl cysteic acid is about 1:1, leaving the nanoparticles in essentially amorphous form.

20. (New)  A method of treating a tumor disease, comprising administering by infusion to a patient in need of such treatment a therapeutically effective amount of the drug delivery system of claim 6, wherein the method does not comprise premedication with one or more of a steroid, an antiemetic or an antihistamine.

Claims 5-7, 9-19 and 24 are product-by-process claims.  Claims 20-23, though method of use claims, depend from product-by-process claims 6 or 14.  As set forth in MPEP 2113, "[t]he Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Claim 7, which depends from claim 6, requires that “the effective average particle size is a particle size determined in 9 mg/mL NaCl at 1 mg/ml concentration of paclitaxel”.  Similarly claim 15, which depend from claim 6, requires that “the effective average particles size is a particle size determined” in a particular solution.  Independent claim 14 (and its dependent claims) requires the nanoparticles “have an effective average particle size of about 8-30 nm when measured in an aqueous solution of 9 mg/mL NaCl at 1 mg/ml concentration of paclitaxel”.  None of these claims require that the drug delivery system is a solution.  Rather, the solution is the means by which average particle size is measured.
Claim 11 recites “[t]he drug delivery system of claim 6, wherein when said essentially amorphous nanoparticles are submitted into an aqueous solution containing at least one ionized salt, the resulting solution comprises micelles.  Similar language is in claim 16.  Claims 11, 16, 17 (which depends from claim 16) and 24 (which depends from claim 11) do not require the drug delivery system is in a solution.  Instead, it simply recites a resulting physical property that when the essentially amorphous nanoparticles are submitted into the recited aqueous solution, the resulting solution comprises micelles.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-7, 9-19 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2004/0048923 to Strelchenok et al (hereinafter “Strelchenok”).
In Example 66 (p. 43), Strelchenok prepares a drug delivery system for paclitaxel that uses the sodium salt of compound II-1a, i.e., the sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid (¶ 0034) in combination with the sodium salt of compound I-1a, i.e., the sodium salt of methyl ester of N-all-trans-retinoyl cysteic acid (¶ 0028).   The compounds are used in combination with a poorly water soluble pharmaceutical cytotoxic compound, i.e., paclitaxel to exhibit a synergistic effect and manufacture a new formulation of the poorly water soluble pharmaceutical compound (see Abstract and Example 66).  
In Example 66, a solution of paclitaxel in methanol is added to a methanol solution of the sodium salts of compounds I-1a and II-1a, and the methanol is then evaporated to provide a dried film (see ¶ 0616).  The molar ratio of the sum of the sodium salt of I-1a plus the sodium salt of II-1a to paclitaxel is (2.5 +2.5):1, i.e., 5:1 (see ¶¶ 0615-0616).  Since paclitaxel has a molecular weight of 854 g/mol and the sodium salt of compounds I-1a and II-IIa have the same molecular weight of 475 g/mol, the 5:1 molar ratio in Example 66 corresponds to a weight ratio of the combination of the sodium salts of I-1a and II-1a to paclitaxel of 2.8:1.  The weight ratio of the sodium salt of I-1a to the sodium salt of II-1a is 1:1 since, as noted above, 2.5 moles of each is used and the sodium salts of I-1a and II-1a have the same molecular weight.
Said dried film is subsequently dissolved in saline (¶ 0616), and thus, the drug delivery system at this point is in aqueous solution as per instant claim 5.  In fact, in Example 66, the saline is normal saline, i.e., 9 mg/ml NaCl (i.e., sodium chloride), and the paclitaxel concentration is 10-3 M.  The 10-3 M is equivalent to 0.854 mg/ml paclitaxel, which, rounded to no decimal places as per the paclitaxel concentration expressed in claims 7 and 14+, corresponds to 1 mg/ml of paclitaxel (see ¶¶ 0593 and 0616). 
Strelchenok teaches that the pharmaceutically active substance, i.e., paclitaxel, and the sodium salts of compounds II-1a and II-1a form a mixed micelle, i.e., a nanoparticle as here claimed, and thus, excellent solubility of the paclitaxel in saline is achieved (see ¶¶ 0042-0044 and 0047).  Strelchenok teaches that its formulations of paclitaxel/compound in mixed-micellar system in dry form were shown to be stable for a sufficient period of time awaiting usage (see ¶ 0058).
	Although Strelchenok does not teach the effective average particle size of its micelles in Example 66, the instantly claimed sizes, i.e., less than about 50 nm in claim 5, or a nanoparticle size of about 8-30 nm in claims 6, 7, 9-19 and 25, are inherent in the micelles formed in Example 66.  This is so when the size is measured in, for example, the aqueous solution of 9 mg/ml NaCl (normal saline) at 1 mg/ml of paclitaxel in Strelchenok’s Example 66 and required by instant claims 7, 14 (and its dependent claims) and 15.  The inherency is based on the fact that, according to the ‘438 patent, the size of the nanoparticles is controlled through the weight ratio of sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, or combination thereof, to the substance, i.e., paclitaxel (see col. 8, lines 9-48).  As seen in Example 8 and Table 1 of the ‘438 patent, at w/w ratios of the sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid/paclitaxel ranging from 1.2 to 8.0, an NaCl concentration of 9 mg/ml and a paclitaxel concentration of 1 mg/ml, the average particle sizes, which range from 22.0 nm to 11.5 nm, are all within the ranges here claimed.  As noted above, Strelchenok’s Example 66 has a weight ratio of 2.8:1, an NaCl concentration of 9 mg/ml and a paclitaxel concentration of 1 mg/ml.  The inherency is also based on the fact Strelchenok’s Example 66 uses essentially the same process steps for preparing the micelles as the product-by-process steps in claims 6 and 14.
‘"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same."  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted).  The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As noted above, Strelchenok’s Example 66 has a weight ratio of the sodium salts of compounds I-1a and II-1a to paclitaxel of 2.8:1.  Strelchenok differs from the instant claims in not teaching a weight ratio of from 1:1 to 1.5:1 as in claims 5 and 6 (and its dependent claims) or a weight ratio of about 1:1 to about 1.5:1 as in claim 14 (and its dependent claims).  
However, Strelchenok is not limited to a weight ratio of 2.8:1 (i.e., molar ratio of 5:1) in Example 66, it’s merely exemplified.  Strelchenok more generally teaches a “desired molar ratio” of paclitaxel to said compound(s) (see ¶ 0057 and claim 42).  Of note, Strelchenok’s Example 32 prepares drug delivery systems using the sodium salt of compound II-1a and paclitaxel, wherein the molar ratio of the sodium salt of compound II-1a to paclitaxel is 3:1, 6:1 and 10:1.  These correspond to weight ratios of 1.7:1, 3.4:1 and 5.6:1, respectively.  The weight ratio of 1.7:1 is very close to the upper limit of 1.5:1 in claims 5 and 6, and in fact, anticipates or is even closer to the upper limit of about 1.5:1 in claim 14.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Strelchenok’s Example 66 so as to use a lower molar ratio of sodium salts of compounds I-1a and II-1a to paclitaxel than Example 66’s molar ratio of 5:1,  i.e., a lower weight ratio than 2.8:1, such as a molar ratio of 3:1, i.e., a weight ratio of 1.7:1, and even lower, because Strelchenok is not limited to any particular molar ratio, and so as to solubilize the poorly water-soluble paclitaxel and prepare mixed micelles of the paclitaxel in the sodium salts of compounds I-1a and II-1a.  Strelchenok’s retinoyl cysteic acid salts, e.g., the salts of I-1a and II-1a, “are capable of increasing the solubility of paclitaxel and potentiating its therapeutic efficacy.” (See ¶¶ 0021-0022).  Furthermore, as noted above, Strelchenok teaches a “desired molar ratio” of paclitaxel to the sodium salts of compounds I-1a and II-1a (see ¶ 0057 and claim 42).  Absent anything unexpected, arrival at the claimed ratio is a matter of optimization through routine experimentation.  For example, Table 22 in Strelchenok’s Example 66 shows that by increasing paclitaxel concentration (at constant ratio of salts to paclitaxel), the cell growth inhibition and positive effect are improved.  
With respect to claims 9, 10 and 18, the micelles (i.e., nanoparticles) prepared in Strelchenok’s Example 66 do not contain polyethoxylated castor oil or human serum albumin (HSA) since these materials are not used in the preparation of the micelles (see ¶ 0616).
	With respect to claims 12, 13 and 19, for the same reasons above with respect to effective average particle size, the micelles prepared in Strelchenok’s Example 66 inherently have the paclitaxel entrapped therein.  Additionally, Strelchenok teaches that “[t]he inventors have shown that the poorly soluble compounds docetaxel and paclitaxel can be dissolved in micelles of N-(all-trans-Retinoyl)-L-cysteic acid (I-1), N-(13-cis-Retinoyl)-L-cysteic acid (II-1), N-(all-trans-Retinoyl)-L-cysteinesulfinic acid (I-2), N-(13-cis-Retinoyl)-L-cysteinesulfinic acid (II-2), N-(all-trans-Retinoyl)-L-homocysteic acid (I-3), N-(13-cis-Retinoyl)-L-homocysteic acid (II-3), sodium salts of their esters (I-1a-I-1e, I-3a; II-1a-II-1e, II-3b) and sodium salts of their amides (I-1f-I-1h, I-3f, I-1f), creating mixed micelles.  In this way, an excellent solubility of docetaxel and paclitaxel in the form of mixed micelles in saline is achieved.” (See ¶ 0047).
	
Claims 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strelchenok as applied to claims 5-7, 9-19 and 24 above, and further in view of U.S. Patent 6,096,331 to Desai et al (hereinafter “Desai”) and Hassan et al, “Cytotoxic activity of a new paclitaxel formulation, Pacliex, in vitro and in vivo,” Cancer Chemother Pharmacol, (2005), 55, pp. 47-54, published online July 20, 2004 (hereinafter “Hassan”).
Strelchenok is relied upon for the reasons stated above in Rejection No. 1.  Strelchenok further teaches that its micellar paclitaxel formulations can be used to treat cancer and are tested for cell growth inhibition of human ovary adeno-carcinoma cell line SKOV-3 (see ¶¶ 0046, 0051, 0053, 0332-0335).  In other words, the formulations can be used to treat ovarian cancer.
Strelchenok differs from claims 20-23 is not teaching that the micellar paclitaxel formulation is administered by infusion, and the cancer treatment does not comprise premedication with one or more of a steroid, an antiemetic or an antihistamine.
Desai teaches that the anticancer agent paclitaxel has remarkable clinical activity in a number of human cancers, including ovarian cancer (see col. 5, lines 40-42).  Paclitaxel is available as “Taxol®” from Bristol Myers Squibb (BMS) (see col. 5, lines 40-41).  The major limitation of Taxol® is its poor solubility and consequently the BMS formulation contains 50% Cremophor® EL and 50% ethanol as the solubilizing vehicle (see col. 5, lines 47-50).  Taxol® has been linked to severe hypersensitivity reactions in animals and humans and consequently requires premedication of patients with corticosteroids (dexamethasone) and antihistamines (see col. 5, lines 53-58).  Since premedication is required for the administration of Taxol®, due to hypersensitivity reactions (HSR’s) associated with administration of the drug, it is highly desirable to develop a formulation of paclitaxel that does not cause hypersensitivity reactions (see col. 5, lines 3-6).  It is desirable to eliminate the need to use premedication since this increases patient discomfort and increases the expense and duration of treatment (see col. 5, lines 24-26).  Desai teaches that the cremophor®/Ethanol vehicle in Taxol® alone caused severe hypersensitivity reactions and death in several dose groups of mice, and based on these data, “we believe that HSR's can be attributed to the Taxol vehicle”, i.e., the cremophor® (see col. 22, lines 60-67).  Desai teaches that “[p]remedication is necessary to reduce the hypersensitivity and anaphylaxis that occurs as a result of cremophor in the currently approved and marketed BMS (Bristol Myers Squibb) formulation of paclitaxel.” (see col. 5, line 63 through col. 6, line 3).  Desai’s inventive paclitaxel formulation does not contain cremophor®, and, based on animal studies, Desai believes that a cremophor®-free formulation will be significantly less toxic and will not require premedication of patients (see ¶ bridging cols. 5-6).  Similarly, Strelchenok’s micellar paclitaxel formulation does not contain cremophor®.  In fact, Strelchenok teaches that compounds of formulas I-1a and IIa have low toxicity (see ¶ 0077 of Strelchenok).  
Hassan teaches that the clinically available formulation of taxane, paclitaxel Taxol® (BMS) has antitumor activity against ovarian and breast carcinoma as well as a variety of other tumors.  Paclitaxel is highly lipophilic and insoluble in water.  In the Taxol® formulation, paclitaxel is dissolved in a 50:50 v/v mixture of Cremophor® EL and dehydrated ethanol.  Problems with this formulation are the well-known toxicity of Cremophor® EL, the hypersensitivity reactions to Cremophor® EL, and the fact that Cremophor® EL may also contribute to the toxic effects of paclitaxel such as neurotoxicity. (See the first paragraph of the Introduction section on p. 47).
Hassan further teaches Pacliex is a new Cremophor® EL-free paclitaxel formulation developed by Oasmia Pharmaceutical.  Pacliex comprises a complex between paclitaxel and the surfactant Oasmia (XR17) as a freeze-dried powder that can form mixed micelles after reconstruction in saline-based Oasmia vehicle (OV).  Oasmia surfactant consists of an equimolar mixture of two iso-forms of an amphiphilic synthetic derivative of retinoic acid that can solubilize water-insoluble substances such as paclitaxel.  A clear micellar solution of paclitaxel is formed as a result of mixing the above-mentioned components.  A clear micellar solution of Pacliex, formed as a result, is suitable for parenteral administration. (See the first paragraph on p. 48).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have administered Strelchenok’s micellar paclitaxel formulation by infusion because infusion is how paclitaxel is administered in the treatment of ovarian cancer, as taught by Desai.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to not have premedicated with one or more of a steroid, an antiemetic or an antihistamine prior to infusion with Strelchenok’s micellar paclitaxel formulation because the formulation does not contain cremophor®, which is known to cause severe hypersensitivity reactions when administering BSM’s Taxol®, as taught by Desai and Hassan.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-7 and 9-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-45 of copending Application No. 17/177,544 (the ‘544 reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of treating a tumor disease in, for example, claims 40 and 41 of the ‘544 reference application, though not requiring the product-by-process steps of instant independent claims 6 and 14, teach the drug delivery system and method of treating a tumor disease here claimed.  For example, the drug delivery system in the method of treating a tumor disease in claim 41 of the ‘544 application comprises nanoparticles formed of a combination of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, and paclitaxel, wherein the nanoparticles are essentially amorphous and have an effective average particle size of about 8-30 nm when measured in an aqueous solution of 9 mg/mL NaCl at 1 mg/ml concentration of paclitaxel; wherein a weight-to-weight ratio of the combination of said sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid to paclitaxel is in the range from about 1:1 to about 1.5:1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 5-7, 9-19 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-29 of copending Application No. 17/177,550 (the ‘550 reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the drug delivery system in the ‘550 reference application claims, though not requiring the product-by-process steps of instant independent claims 5, 6 and 14, teach the drug delivery system here claimed.  For example, claim 7 of the ‘550 reference application teaches a drug delivery system comprising nanoparticles formed of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, and paclitaxel, wherein the nanoparticles are essentially amorphous and have an effective average particle size of about 8-30 nm; wherein a weight-to-weight ratio of said sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, to paclitaxel is in the range from about 1:1 to about 1.5:1; and wherein the effective average particle size is a particle size when measured in 9 mg/mL NaCl at 1 mg/ml concentration of paclitaxel.

Claims 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-29 of copending Application No. 17/177,550 (the ‘550 reference application) as applied to claims 5-7, 9-19 and 24 above, and further in view of Desai and Hassan. 
Claims 6-29 of the ‘550 reference application, as relied upon for the reasons stated above in Rejection No. 4, do not specifically teach treating a tumor disease, such as ovarian cancer, with its drug delivery system containing paclitaxel, wherein the treatment is by infusion, and the treatment does not comprise premedication with one or more of a steroid, an antiemetic or an antihistamine.
Desai and Hassan are relied upon for the reasons stated above in Rejection No. 2.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have administered the ‘550 reference application’s claimed drug delivery system by infusion for treatment of a tumor disease such as ovarian cancer because paclitaxel has remarkable clinical activity in a number of human cancers, including ovarian cancer, and infusion is how paclitaxel is administered in the treatment of ovarian cancer, as taught by Desai and Hassan.
It also would have been obvious to one of ordinary skill in the art at the time the invention was made to not have premedicated with one or more of a steroid, an antiemetic or an antihistamine prior to infusion with the ‘550 reference application’s claimed drug delivery system because the system does not contain cremophor®, which is known to cause severe hypersensitivity reactions when administering BSM’s Taxol®, as taught by Desai and Hassan.

Response to Arguments
Applicant's arguments filed October 21, 2022 have been fully considered but they are not persuasive.
Arguments with respect to the rejection of claims 5-7, 9-19 and 24 under pre-AIA  35 U.S.C. 103(a) over Strelchenok, and with respect to the rejection of claims 20-23 under pre-AIA  35 U.S.C. 103(a) over Strelchenok further in view of Desai and Hassan:
	Applicant argues that the lowest weight ratio in Strelchenok for the combination of the two salts, i.e., I-1a and II-1a, is 2.8:1; that Strelchenok’s exemplified ratio of 1.7:1 is for use of the II-1a, not the combination of I-1a and II-1a; and that it would not be obvious to change from one salt to two salts and decrease the weight ratio (Remarks, p. 12).  Applicant further argues that Strelchenok’s teaching of a “desired molar ratio” of paclitaxel to the sodium salts of compounds I-1a and II-1a (¶ 0057 and claim 42) favors Applicant’s position that a claimed ratio different from the one “desired” by Strelchenok would not be obvious over Strelchenok’s disclosure (Remarks, p. 12).
	Applicant’s arguments are unpersuasive.  While Example 66 has a weight ratio of the combination of I-1a and II-1a to paclitaxel of 2.8:1, Strelchenok is not limited to this ratio, it’s merely exemplified.  Strelchenok’s Example 32, while using II-1a rather than a combination of I-1a and II-1a, exemplifies weight ratios of salt to paclitaxel of 1.7:1, 3.4:1 and 5.6:1.  The weight ratio of 1.7:1 is very close to the upper limit of 1.5:1 in claims 5 and 6, and in fact, anticipates or is even closer to the upper limit of about 1.5:1 in claim 14.  A skilled artisan is not an automaton and would not ignore the weight ratio in Strelchenok’s Example 32 when preparing formulations containing a combination of I-1a and II-1a with paclitaxel, at least because I-1a and II-1a are respective trans and cis isomers of each other, and because Examples 32 and 66 use paclitaxel as the compound to be solubilized.  The ‘438 patent specification does not allege any criticality for using the combination I-1a and II-1a as opposed to their use individually for solubilizing paclitaxel (see, for example, col. 5, lines 3-17 of the ‘438 patent).
In view of Strelchenok’s exemplified weight ratios of 2.8:1 and 1.7:1, Strelchenok’s goal of solubilizing paclitaxel using the I-1a and II-1a (¶ 0047 and Examples 32 and 66), and Strelchenok’s teaching of a “desired molar ratio” of paclitaxel to the sodium salts of compounds I-1a and II-1a (see ¶ 0057 and claim 42), arrival at the claimed ratio, e.g., a ratio of 1.5:1, is a matter of optimization through routine experimentation, absent anything unexpected.  As noted above, Table 22 in Strelchenok’s Example 66 shows that by increasing paclitaxel concentration (at constant ratio of salts to paclitaxel), the cell growth inhibition and positive effect are improved.  Note Strelchenok’s goal is to increase the solubility of paclitaxel (¶ 0021), i.e., have more paclitaxel present in solution, which suggests lowering the ratio of 1-1a plus II-1a to paclitaxel.

	With respect to inherency of the claimed particle size ranges, i.e., a range of less than about 50 nm, or a range of about 8-30 nm, in Strelchenok’s Example 66, Applicant argues that “[t]he recitation [in the ‘438 patent specification] ‘the size of the nanoparticles is controlled through the weight ratio... to the substance, i.e., paclitaxel’, which the Office Action refers to, does not mean that particle size is the same for two different salts and/or or for the combination of salts at the same weight ratio.  Rather, the above recitation means that, for a given component (such as a given salt or a given combination of salts), the particle size and the weight ratio are related.” (Remarks, p. 13, emphasis in original).  Applicant argues that the value of 2.8 in the weight ratio of 2.8:1 of Strelchenok’s Example 66 is almost double the upper limit of 1.5 of the instant claims (Remarks, p. 13).  Applicant further argues that Strelchenok’s Example 32 and the ‘438 patent’s Example 8 do not use a combination of I-1a and II-1a, but rather respectively use II-1a and I-1a, respectively.
	Applicant’s arguments are unpersuasive.  Applicant has proffered no factual evidence disproving that Strelchenok’s Example 66 inherently has a particle size as here claimed.  As seen in Example 8 and Table 1 of the ‘438 patent, at w/w ratios of the sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid (i.e., I-1a) to paclitaxel ranging from 1.2 to 8.0, which includes Strelchenok’s ratio of 2.8:1, an NaCl concentration of 9 mg/ml and a paclitaxel concentration of 1 mg/ml, the average particle sizes, which range from 22.0 nm to 11.5 nm, are all within the average particle size ranges here claimed.  In fact, Example 11 of the ‘438 patent uses the combination I-1a and II-1a with paclitaxel at a ratio of 2:1, which is not far removed from Strelchenok’s 2.8:1.  In Example 11’s Table 3, at 1 mg/ml paclitaxel concentration and 0 mmol/l CaCl2 as in said Example 8, the particle size is 16.3 nm for said ratio of 2:1.  This is on par with the respective particle sizes of 14.8 nm and 13.3 nm for the ratios of I-1a to paclitaxel of 1.5:1 and 3.0:1 (1 mg/ml paclitaxel) in Table 1 of said Example 8.
	Accordingly, absent factual evidence to the contrary, Strelchenok’s Example 66 inherently has a particle size as here claimed.

	Applicant argues the following on p. 14 of the Remarks (emphasis in original):
iii)  The Office Action also fails to make a prima facie case as to why the all-trans salt or the 13-cis salt should be picked (let alone in combination, much less in the particular weight ratio of about 1:1 to each other and in the ratio of 1:1 to 1.5:1 to paclitaxel) out of the Strelchenok disclosure.  In this regard, Strelchenok describes using other compounds as well, including the use of some such other compounds with paclitaxel.  See, e.g., example 30, 31 and 65.  In fact, at least some of the alternative compounds are more active than the salts recited in the claims, according to Strelchenok.  As an example, Example 30 (which uses compound II-1 - that is, the 13-cis acid) shows an inhibition % increase relative to paclitaxel alone of 34%, 40%, and 44% at increasing amounts of salt.  In contrast, Example 32 (which uses the 13-cis salt) shows a smaller increase in % inhibition (relative to paclitaxel alone) of 31%, 36%, and 39% at increasing amounts of salt (the same ratios to paclitaxel – i.e.., 1:3, 1:6 and 1:10 - are used for the acid in example 30 and the salt in example 32).  Thus, the inhibition % increase over paclitaxel is greater for the 13-cis acid than for its salt.
	
	Applicant’s arguments are unpersuasive.  The use of paclitaxel with the combination of I-1a (i.e., the all-trans salt) and II-1a (i.e., the 13-cis salt) is specifically taught and exemplified by Strelchenok.  See ¶ 0069 and Example 66 of Strelchenok.  The inhibition percent increases cited by Applicant are close to one another and Strelchenok does not assert any superiority/inferiority of one working example over the other.  Nonetheless, “case law does not require that a particular combination must be the preferred, or the most desirable, combination described in the prior art in order to provide [the] motivation [or reason] for the current invention.” In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994).  Example 66 of Strelchenok uses paclitaxel with the combination of I-1a and II-a with positive effects on cell growth inhibition, with the positive effect ranging from +14.3% to +47.6% (see Table 22 and ¶ 0069).  Accordingly, absent anything unexpected, it would have been obvious for a skilled artisan to have further optimized this example with respect to the parameter specifically taught by Strelchenok, i.e., the molar ratio of paclitaxel to I-1a plus II-1a for forming micelles (see ¶ 0057 and claim 42).  

	Applicant argues that the salts are active agents, and that there would be no reason to decrease the ratio of salts to paclitaxel.  Applicant argues that such a conclusion is not changed despite the fact that Strelchenok’s Example 66 shows that by increasing paclitaxel concentration (at constant ratio of salts to paclitaxel), the cell growth inhibition and positive effect are improved.  Applicant argues that “even the data in table 22 [of Example 66 in Strelchenok] do not provide any motivation for significantly decreasing the ratio of the combination of salts to paclitaxel from 2.8:1 in the Example to a value from 1:1 to 1.5:1, as recited in the claim (emphasis in original).” (Remarks, pp. 14-15).  
Applicant further argues that according to Desai, taxol has extremely low solubility in water (col. 1, lines 44-45), which leads to the use of emulsifiers to compensate for taxol's low water solubility (col. 5, lines 47-50).  Applicant argues that a skilled artisan would expect that any modification of Strelchenok in view of Desai should allow for increased solubility of paclitaxel, and therefore a higher relative amount of excipients (Remarks, pp. 17-18).
	These arguments are unpersuasive.  Strelchenok teaches that its salt compounds, e.g., I-1a and II-1a, exhibit cell growth inhibiting properties, and in addition, increase the solubility of paclitaxel, which itself is poorly water-soluble, as well as potentiate paclitaxel’s therapeutic efficacy (see ¶¶ 0021-0022 and 0047).  Paclitaxel is the known cytotoxic substance for treating cancer (¶¶ 0007-0008, 0046 and 0051).  Excellent solubility of paclitaxel in the form of mixed micelles is achieved (see ¶ 0047).  Again, as noted in the rejection, Strelchenok’s Example 66 shows that by increasing paclitaxel concentration (at constant ratio of I-1a plus II-1a to paclitaxel), the cell growth inhibition and positive effect are improved.  Strelchenok further teaches a “desired molar ratio” of paclitaxel to its salt compounds (see ¶ 0057 and claim 42).
	Strelchenok is not limited to the 2.8:1 ratio in Example 66, it’s merely exemplified.  As noted above, Strelchenok’s Example 32 exemplifies a molar ratio of II-1a to paclitaxel of 1.7:1.  In view of the improved solubility of paclitaxel using I-1a and II-1a as surfactants, and the fact that increasing paclitaxel concentration cell improves growth inhibition and positive effect, and in view of the fact that the ratio of I-1a plus II-1a to paclitaxel is an acknowledged variable taught by Strelchenok, lowering the ratio, by for example, using more paclitaxel and/or less of I-1a and/or II-1a, would have been obvious, absent anything unexpected.  Again, Strelchenok’s exemplified weight ratio of 1.7:1 is very close to the upper limit of 1.5:1 in claims 5 and 6, and in fact, anticipates or is even closer to the upper limit of about 1.5:1 in claim 14.  

	With respect to “at least the method of treatment claims 20-23,” Applicant argues that obviousness is rebutted by evidence of unexpected result.  In particular, Applicant argues that not having to use premedication for the claimed drug delivery system in claims 20-23 is unexpected because Desai’s human serum albumin is “totally different” from the claimed salts; Desai, Hassan and Strelchenok provide no clinical data with respect to premedication; Desai’s statement of not requiring premedication is nothing more than hope; Hassan does not describe what are its two iso-forms of the amphiphilic derivative of retinoic acid; and Applicant cites Cardia Pacemakers, Inc., v St. Jude Medical , Inc. for the proposition that recognition of a need does not render obvious the achievement of that need (Remarks, pp. 15-18).
	Applicant’s allegation of unexpected results is unavailing.  As set forth above, Desai teaches that the cremophor®/Ethanol vehicle in Taxol® alone caused severe hypersensitivity reactions and death in several dose groups of mice, and based on these data, “we believe that HSR's can be attributed to the Taxol vehicle”, i.e., the cremophor® (see col. 22, lines 60-67).  Desai teaches that “[p]remedication is necessary to reduce the hypersensitivity and anaphylaxis that occurs as a result of cremophor® in the currently approved and marketed BMS (Bristol Myers Squibb) formulation of paclitaxel.” (see col. 5, line 63 through col. 6, line 3).  Desai’s inventive paclitaxel formulation does not contain cremophor®, and, based on animal studies, Desai believes that a cremophor®-free formulation will be significantly less toxic and will not require premedication of patients (see ¶ bridging cols. 5-6).  Desai’s method in claim 1 specifically claims administering the taxane, i.e., paclitaxel, “without the use of premedication.” (See also the paragraph bridging cols. 5-6).
	In fact, according to the Background of the Invention section of the ‘438 patent, ABRAXANE®  consists of paclitaxel nanoparticles stabilized by said human serum albumin.  “The absence of non-ionic surfactants simplifies the treatment as no premedication is necessary and the infusion time is shortened.” (See col. 2, lines 55-67 of the ‘438 patent, emphasis added).  Thus, it was known in the art that paclitaxel could be administered without premedication.
There is no factual evidence of record indicating that Strelchenok’s I-1a and II-1a salts would necessitate premedication when delivering paclitaxel.  I-1a and II-1a are not non-ionic surfactants, nor are they cremophor®.  Strelchenok teaches that the compounds of formulas I-1a and IIa have low toxicity (see ¶ 0077 of Strelchenok).  Again, the salts of formulas I-1a and IIa are iso-form derivatives of retinoic acid just like Hassan’s XR17 surfactant, which was developed to replace Cremophor® EL and avoid Cremophor® EL-related toxic effects (see pp. 47 and 52-53 of Hassan).
Accordingly, contrary to Applicant’s argument, there is a reasonable expectation that Strelchenok’s I-1a and II-1a salts would not necessitate premedication for delivery of paclitaxel.  Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).

Provisional Nonstatutory Double Patenting Rejections:
	Applicant requests that the provisional nonstatutory double patenting rejections over the claims of copending applications 17/177,544 and 17/177,550, and over the claims of 17/177,550 in view of Desai and Hassan, be held in abeyance (Remarks, p. 18).
This argument is unpersuasive because, as per 37 CFR 1.111(b), only objections or requirements as to form not necessary to further consideration of the claims will be held in abeyance.  The provisional nonstatutory double patenting rejections are not objections or requirements as to form not necessary to further consideration of the claims.

Allowable Subject Matter
Claims 1-4 are allowed.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,993,438 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991 
/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991